                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                GAINESVILLE DIVISION

CURTIS BERNARD HAMILTON,

           Petitioner,

v.                                                     Case No. 1:15cv217-MW/GRJ

SECRETARY, DEPARTMENT
OF CORRECTIONS,

      Respondent.
___________________________/

                             ORDER ACCEPTING AND ADOPTING
                              REPORT AND RECOMMENDATION

           This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 36. Upon consideration, no objections having been filed by the

parties,

           IT IS ORDERED:

           The report and recommendation is accepted and adopted as this Court’s opinion. The

Clerk shall enter judgment stating, “The Fourth Amended Petition for Writ of Habeas Corpus, ECF

No. 12, is DENIED. A Certificate of Appealability is DENIED.” The Clerk shall close the file.

           SO ORDERED on March 14, 2019.

                                               s/Mark E. Walker           ____
                                               Chief United States District Judge
